Title: To Thomas Jefferson from Albert Gallatin, with Jefferson’s Note, 15 October 1804
From: Gallatin, Albert
To: Jefferson, Thomas


               

                  
                     after 15 Oct. 1804?
                  
               
               To be returned
               This man must necessarily be removed. Information will be obtained respecting a successor, when the members of Congress shall be here


               
               
                  [Note by TJ:]
                  he ought to be removed
               
               
                  
                     Th:J.
                  
               
            